04/01/2020



                                                                      Case Number: DA 19-0692
    IN THE SUPREME COURT OF THE STATE OF MONTANA

                            No. DA 19-0692



 MONTANA STATE
 UNIVERSITY — NORTHERN,

      Appellant/Cross-Appellee,
                                          ORDER
      v.

 RANDY BACHMEIER,

      Appellee/Cross-Appellant.




     Appellee/Cross-Appellant Randy Bachmeier has filed an

unopposed motion under Montana Rule of Appellate Procedure 26(1) for

an extension of the deadline to file his combined answer and cross-

appeal brief up to and including May 13, 2020.

     IT IS ORDERED that Bachmeier's motion is GRANTED.

Appellee/Cross-Appellant shall file his combined answer and cross-

appeal brief on or before May 13, 2020.